Citation Nr: 0726379	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than August 28, 2002 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1983 to 
November 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for PTSD, 
assigning a 100 percent evaluation effective August 28, 2002.  
The RO combined this rating with the other service-connected 
psychiatric disorders, including dysthymic and depressive 
disorder with amnestic disorder (claimed as cognitive 
disorder, organic brain syndrome, and neurological disorder).  
In May 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

The veteran's claim for service connection for PTSD was 
received at the RO on August 28, 2002. 


CONCLUSION OF LAW

An effective date prior to August 28, 2002 for the grant of 
service connection for PTSD is not warranted. 38 U.S.C.A. §§ 
5103, 5103A, 5110 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.400, 4.125(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2002, regarding the initial service 
connection claim for PTSD.  After the RO granted service 
connection for PTSD in an April 2003 rating decision, the 
veteran filed a notice of disagreement with the effective 
date in March 2004.  The RO provided the veteran notice of 
the laws regarding degrees of disability ratings and 
assignment of effective dates in a March 2006 letter, 
pursuant Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO subsequently readjudicated the claim, continuing the 
assigned effective date in a January 2007 supplemental 
statement of the case.  

The subsequent notice provided to the veteran in March 2006 
did not include the relative duties of VA and the claimant to 
obtain evidence and did not request the claimant to provide 
evidence in his possession that pertains to the claim.  
However, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the 
content or timing of the notice requirement with respect to 
the claim for an earlier effective date was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of his PTSD.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.   

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for PTSD in April 2003, 
assigning a 100 percent evaluation effective August 28, 2002.  
The veteran contends that he should receive an earlier 
effective date for the grant of his benefits.  He indicates 
that his PTSD had been causing him problems as far back as 
1990.  He also mentioned that he received treatment for 
depression in service.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving claims for 
direct service connection, the effective date will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA. 38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA. 38 C.F.R. § 3.1(r).

The veteran's service connection claim for PTSD was received 
by the RO on August 28, 2002.  The veteran did not file any 
prior service connection claims for PTSD.  He filed a service 
connection claim for depression in November 1993.  The RO 
later granted this claim in July 1997, noting the service-
connected disabilities as dysthymic and depressive disorder 
with amnestic disorder, and assigning a 10 percent evaluation 
effective November 30, 1993.  This shows, as the veteran 
contends, that he suffered from a psychiatric disorder prior 
to the effective date assigned for the 100 percent evaluation 
for PTSD.  An April 2006 letter from a private social worker 
provides an opinion that the veteran had early symptoms of 
PTSD in service.  The veteran, however, is not entitled to an 
effective date for the assignment of a disability rating for 
PTSD earlier than the date he submitted his claim.  As noted 
in the regulations, the effective date will be the date of 
the claim or the date entitlement arose, whichever is later.  

Therefore, an effective date earlier than August 28, 2002 for 
the grant of service connection for PTSD is not warranted.  
38 U.S.C.A. § 51101(a); 38 C.F.R. § 3.400. The preponderance 
of the evidence is against the claim; there is no doubt to be 
resolved.   Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to an effective date earlier than August 28, 2002 
for the grant of service connection for PTSD is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


